Name: Commission Regulation (EC) NoÃ 1572/2006 of 18 October 2006 amending Regulation (EC) NoÃ 824/2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals
 Type: Regulation
 Subject Matter: plant product;  monetary economics;  agricultural policy;  trade policy
 Date Published: nan

 20.10.2006 EN Official Journal of the European Union L 290/29 COMMISSION REGULATION (EC) No 1572/2006 of 18 October 2006 amending Regulation (EC) No 824/2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 and the second paragraph of Article 24(2) thereof, Whereas: (1) The conditions under which cereals are offered to and taken over by the intervention agencies must be as uniform as possible throughout the Community in order to avoid any discrimination between producers. Commission Regulation (EC) No 824/2000 (2) does not explicitly specify the deadline for taking over cereals offered into intervention. This deadline should be specified in order to avoid any ambiguity. (2) Cereals of inadequate quality for use or storage should not be accepted into intervention. To this end, account should be taken of the new situation regarding intervention, in particular the long-term storage of certain cereals and its effects on product quality. (3) Therefore, in order to protect intervention products from deterioration and to maintain their suitability for subsequent use, the quality criteria for maize set out in Annex I to Regulation (EC) No 824/2000 should be upgraded. To this end, the maximum moisture content and the maximum percentage of broken grains and grains overheated during drying should be reduced. Given the agronomic similarities of sorghum and maize, and in the interests of consistency, the same measures should be laid down for sorghum. Moreover, in the interests of consistency with the other cereals that are eligible for the intervention scheme, a new specific minimum weight criterion should be laid down for maize. (4) The level of price increases and reductions applicable to maize and sorghum set out in Tables I, II and III of Annex VII to Regulation (EC) No 824/2000 should also be amended accordingly. (5) Details should be given of the information that Member States must forward to the Commission so that a fortnightly statistical report on the state of intervention stocks of cereals can be compiled. (6) Specific information should be obtained and listed on a standard regional basis, in the interests of sound management of the cereals intervention scheme. To this end, the regional levels set out in council Regulation (EEC) No 837/90 of 26 March 1990 concerning statistical information to be supplied by the Member States on cereals production (3) should be used, and Member States should be asked to forward this information to the Commission. (7) In the interests of sound management of the system, the information required by the Commission should be sent by electronic means. (8) Regulation (EC) No 824/2000 should therefore be amended accordingly. (9) The amendments provided for in this Regulation should apply to cereals offered into intervention as from 1 November 2006. This Regulation should therefore enter into force on the date of its publication in the Official Journal of the European Union. (10) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 824/2000 is hereby amended as follows: 1. In Article 3, point 3.9 is replaced by the following: 3.9. the standard method for determining the specific weight shall comply with ISO 7971/2:1995 and, in the case of maize, with the traditional methods applied. 2. In Article 5, the following paragraph 6 is added: 6. The last take-over shall take place at the latest at the end of the second month following the month of the final delivery referred to in the third subparagraph of Article 4(3), and in any event not later than 31 July in Spain, Greece, Italy and Portugal and 31 August in the other Member States. 3. In Article 9, points (a) and (b) are replaced by the following: (a) where the moisture content of cereals offered for intervention is less than 13 % for maize and sorghum and 14 % for other cereals, the price increases to be applied shall be those listed in Table I of Annex VII. Where the moisture content of these cereals offered for intervention is higher than 13 % and 14 % respectively, the price reductions to be applied shall be those listed in Table II of Annex VII; (b) where the specific weight of cereals offered for intervention differs from the weight/volume ratio of 76 kg/hl for common wheat, 73 kg/hl for maize and 64 kg/hl for barley, the reductions to be applied shall be those listed in Table III of Annex VII. 4. The following Article 11a is inserted: Article 11a Each Member State shall forward by electronic means, for every cereal listed in Article 5(1) of Regulation (EC) No 1784/2003: (a) information on the state of intervention stocks by 12.00 (Brussels time) every Wednesday, in particular concerning: (i) the quantities offered into intervention during the previous week, in accordance with Article 2 of this Regulation; (ii) the quantities offered, where the tender is withdrawn by the tenderer after the start of the intervention period; (iii) the total quantities offered for intervention after the start of the intervention period, net of the quantities referred to in point (ii); (iv) the total quantity taken over since the start of the intervention period, in accordance with Article 5 of this Regulation; (b) the quantities put up for tender in accordance with Article 2(2) of Commission Regulation (EEC) No 2131/93 (4) on the Wednesday following the publication of the invitation to tender; (c) the quantities intended for distribution free of charge to the most deprived persons in the Community in accordance with Council Regulation (EEC) No 3730/87 (5) on the Wednesday following the date on which the member state defines the lots concerned; (d) the average results of specific weight, moisture content, percentage of broken grains and protein content recorded for the lots of cereals taken over, by region set out in Annex III to Council Regulation (EEC) No 837/90 (6), by the end of the month following the take-over deadline referred to in Article 5(6) of this Regulation. 5. Annexes I and VII are hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 November 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 100, 20.4.2000, p. 31. Regulation as last amended by Regulation (EC) No 1068/2005 (OJ L 174, 7.7.2005, p. 65). (3) OJ L 88, 3.4.1990, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (4) OJ L 191, 31.7.1993, p. 76. (5) OJ L 352, 15.12.1987, p. 1. (6) OJ L 88, 3.4.1990, p. 1. ANNEX Annexes I and VII are hereby amended as follows: 1. Annex I is replaced by the following: ANNEX I Durum wheat Common wheat Barley Maize Sorghum A. Maximum moisture content 14,5 % 14,5 % 14,5 % 13,5 % 13,5 % B. Maximum percentage of matter which is not basic cereal of unimpaired quality: 12 % 12 % 12 % 12 % 12 % 1. Broken grains 6 % 5 % 5 % 5 % 5 % 2. Impurities consisting of grains (other than indicated at 3) 5 % 7 % 12 % 5 % 5 % of which: (a) shrivelled grains   (b) other cereals 3 % 5 %   (c) grains damaged by pests (d) grains in which the germ is discoloured    (e) grains overheated during drying 0,50 % 0,50 % 3 % 0,50 % 0,50 % 3. Mottled grains and/or grains affected with fusariosis, 5 %     of which:  grains affected with fusariosis 1,5 %     4. Sprouted grains 4 % 4 % 6 % 6 % 6 % 5. Miscellaneous impurities (Schwarzbesatz), 3 % 3 % 3 % 3 % 3 % of which: (a) extraneous seeds:  noxious 0,10 % 0,10 % 0,10 % 0,10 % 0,10 %  other (b) damaged grains:  grains damaged by spontaneous heating or too extreme heating during drying 0,05 % 0,05 %  other (c) extraneous matter (d) husks (e) ergot 0,05 % 0,05 %    (f) decayed grains    (g) dead insects and fragments of insects C. Maximum percentage of wholly or partially piebald grains 27 %     D. Maximum tannin content (1)     1 % E. Minimum specific weight (kg/hl) 78 73 62 71  F. Minimum protein content (1):  2000/01 marketing year 11,5 % 10 %     2001/02 marketing year 11,5 % 10,3 %     2002/03 marketing year and onwards 11,5 % 10,5 % G. Hagberg falling number (seconds) 220 220 H. Minimum Zeleny index (ml)  22    2. In Annex VII, Tables I, II and III are replaced by the following: TABLE I Price increases for moisture content Maize and sorghum Other cereals Moisture content (%) Increases (EUR/tonne) Moisture content (%) Increases (EUR/tonne)   13,4 0,1   13,3 0,2   13,2 0,3   13,1 0,4   13,0 0,5   12,9 0,6   12,8 0,7   12,7 0,8   12,6 0,9   12,5 1,0 12,4 0,1 12,4 1,1 12,3 0,2 12,3 1,2 12,2 0,3 12,2 1,3 12,1 0,4 12,1 1,4 12,0 0,5 12,0 1,5 11,9 0,6 11,9 1,6 11,8 0,7 11,8 1,7 11,7 0,8 11,7 1,8 11,6 0,9 11,6 1,9 11,5 1 11,5 2,0 11,4 1,1 11,4 2,1 11,3 1,2 11,3 2,2 11,2 1,3 11,2 2,3 11,1 1,4 11,1 2,4 11,0 1,5 11,0 2,5 10,9 1,6 10,9 2,6 10,8 1,7 10,8 2,7 10,7 1,8 10,7 2,8 10,6 1,9 10,6 2,9 10,5 2,0 10,5 3,0 10,4 2,1 10,4 3,1 10,3 2,2 10,3 3,2 10,2 2,3 10,2 3,3 10,1 2,4 10,1 3,4 10,0 2,5 10,0 3,5 TABLE II Price reductions for moisture content Maize and sorghum Other cereals Moisture content (%) Reduction (EUR/tonne) Moisture content (%) Reduction (EUR/tonne) 13,5 1,0 14,5 1,0 13,4 0,8 14,4 0,8 13,3 0,6 14,3 0,6 13,2 0,4 14,2 0,4 13,1 0,2 14,1 0,2 TABLE III Price reductions for specific weight Cereal Specific weight (kg/hl) Price reduction (EUR/tonne) Common wheat Less than 76 to 75 0,5 Less than 75 to 74 1,0 Less than 74 to 73 1,5 Maize Less than 73 to 72 0,5 Less than 72 to 71 1,0 Barley Less than 64 to 62 1,0 (1) As % of dry matter.